DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 9/29/2021, with respect to the rejection(s) of claim(s) 1-5, 7, 8, and 9-14 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brumback (US 2014/0142403 A1) in view of Korhonen (US 2013/0060480 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the language surrounding the “display both the heart rate and the body activity” is ambiguous because it is unclear whether the heart rate and body activity are incorporated into each other like a motion corrected heart rate or if they’re separate measurements. Additionally, it is 
Independent claim 1 is rejected under USC 112, thus respective dependent claims 3-5, 7, and 9-14 are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback (US 2014/0142403 A1) (cited previously) in view of Korhonen (US 2013/0060480 A1).
Regarding claim 1, Brumback discloses a portable, pediatric vital signs sensing device (eg. Abstract, Para. 71) comprising: a sensor module (eg. Fig. 1-2, Para. 107-111 physiological sensor) that connects to a banding system device (eg. Fig. 3, wristband 308) and to a communication system to support an operation of the pediatric vital signs sensing (eg. Para. 96), wherein the banding system 
Korhonen teaches a sensor device that measures heart rate that interrupts data stream when an activity level detected by an accelerometer exceeds a threshold and waits a period of time before attempting again (eg. Fig. 6-7, 613 step Para. 68).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the invention of Brumback with the activity threshold to save on battery when the activity level is too high and would result in a messy signal (eg. Para. 69).
Regarding claim 7, The combined invention of Brumback and Korhonen discloses a control system for the device, wherein the control system comprises: a user interface and a processor that process a local input from the user interface on the device, a remote input sent to the device from a remote calling unit, or a combination thereof for all sensors in the device (eg. Para. 16, Fig. 4, display 406 and touch area 410, Para. 136).
Regarding claim 9, The combined invention of Brumback and Korhonen discloses a transmitter operatively connected to the sensor module to send signals corresponding to vital signs detected by the sensor module in a format selected from a group consisting of Bluetooth. Wi-Fi, NFC, radio, cellular, AM/FM, 802.5.14, and protocols of wireless diagnostic devices (eg. Para. 149).
Regarding claim 13, The combined invention of Brumback and Korhonen discloses the temperature sensor operatively connected to the contact surface (eg. Para. 131).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback (US 2014/0142403 A1) in view of Korhonen (US 2013/0060480 A1), further in view of McCombie (US 2010/0298656 A1).
Regarding claim 2, the combined invention of Brumback and Korhonen discloses the at least one accelerometer is further configured to determine a position of the body (eg. Brumback, Para. 21 gyroscope for motion pattern), but does not disclose wherein the display is configured to display both the heart rate and the body activity as a function of the body position.
McCombie teaches a wearable sensor device that displays multiple vital signs including activity state, posture, and degree of motion (eg. Para. 30, Fig. 2-7 and 10A).
It would have been obvious to have combined the invention of Brumback and Korhonen with the display of motion data as taught by McCombie to provide more visual data for the user to better improve the accuracy of diagnoses (eg. Para. 15-16).
Regarding claim 3, the combined invention of Brumback, Korhonen, and McCombie discloses at least one accelerometer comprises a first accelerometer configured to determine the body activity and a second accelerometer configured to determine the body position (eg. Brumback, Para. 21 and McCombie, Para. 15-16)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brumback (US 2014/0142403 A1) in view of Korhonen (US 2013/0060480 A1) further in view of Fatta (US 2012/0203076 A1).
Regarding claim 4, The combined invention of Brumback and Korhonen discloses the invention of claim 1, but does not disclose an extension cable to separate the sensor module from the banding system while maintaining an operational system status.
Fatta teaches a similar device (abstract) and discloses an extension cable to separate the sensor module from the banding system while maintaining an operational system status (eg. Fig 7B, Para. 84-85).
It would have been obvious to combine the invention of Brumback and Korhonen with the separation of the mounting and electrical connection means between parts as taught by Fatta to provide strain relief and operation in the event of inadvertent separation as well as providing strain relief for the connection.

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback (US 2014/0142403 A1), in view of Korhonen (US 2013/0060480 A1), further in view of Buckland (WO 2014/041363 A2).
Regarding claim 5, The combined invention of Brumback and Korhonen discloses the device of claim 1, but does not disclose a charging system for charging the sensor module, wherein the sensor module further comprises a male/female connecting mechanism to connect the sensor module to a receiving male/female location placed on the charging system; wherein the sensor module is removable from the charging system; and wherein the charging system can charge multiple sensor modules at a single time. 
Buckland teaches a similar device (Page 1, Para. 1. Fig. 18) and discloses a charging system for charging the sensor module (charger unit Fig. 20, Page 21, Para. 4), wherein the sensor module further comprises a male/female connecting mechanism to connect the sensor module to receiving a male/female location placed on the charging system (eg. Fig. 19-20, Page 21, Para. 3-4); wherein the sensor module is removable from the charging system (Fig. 20, Page 21, Para. 4).
It would have been obvious to have combined the invention of Brumback and Korhonen with the charging unit as taught by Buckland to allow recharging multiple units as in a larger setting.
Regarding claim 10, the combined invention of Brumback, Korhonen, and Buckland discloses a user interface in the sensor module (eg. Brumback, Fig. 4, Para. 135-142) having a user touchscreen input area to select a vital sign program and a screen for displaying a corresponding readout (Para. 156, touch screen); and a first sensor module including the sensor module (Para. 51, monitoring device removable from housing) and a first power module including a rechargeable power source (Para. 73), wherein the first power module and the first sensor module are user-detachable to enable attachment of a second power module and a second sensor module (eg. Fig. 3 and 16 Para. 51-54 and 80, 83-84) wherein the second power module and the second sensor module are different from the first power module and the first sensor module (eg. Para. 51-54, 83-84), and wherein the first sensor module and the second sensor module can be charged together on a charging strip in a charging system where the first sensor module and the second module can be connected for charging (eg. Buckland, Fig. 20, Page 21, Para. 4 multiple charging unit).
Regarding claim 11, the combined invention of Brumback, Korhonen, and Buckland describes the screen comprises a touchscreen and at least some of the user input areas are available via the touch screen, a user interface module having a lower surface at least partially comprising the contact surface (Brumback Para. 98, Fig. 3-4).
Regarding claim 12, the combined invention of Brumback, Korhonen, and Buckland discloses user touchscreen input area comprises one or more selection buttons corresponding to respective modes of operation selected from all age groups (Brumback, Para. 97 and 156, selection of gestures to switch turn on idle mode or collecting heart data mode, it would have been obvious to have one skilled in the art to provide the appropriate selection buttons to enable proper functioning and actions based on he connected sensors to provide proper analysis, such as parameters being age dependent).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brumback (US 2014/0142403 A1) in view of Korhonen (US 2013/0060480 A1), further in view of Keung (US 2012/0087216 A1).
Regarding claim 14, the combined invention of Brumback and Korhonen discloses the invention of claim 1, but does not disclose the banding system comprises: a layered, flexible spring material, sealed within a silicone and rubberized carbon electrode material or other material used for sensing of the bio-electrical signals from the wearer's body, wherein the banding system can be straightened out under tension and wrapped around the wearer's body when not under tension to secure the device to the wearer's body.
Keung discloses a similar watch device (Abstract) with a band formed from a bi-stable spring that is covered with a silicone layer of flexible elastic material (eg. Para. 6) that automatically wraps to or coils around a limb when slapped onto it (Eg. Para. 4). 
It would have been obvious to have combined the invention of Brumback and Korhonen with the “slap band” mechanism as taught by Keung to provide alternative affixing means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792